STEVEN D. ROBINSON, Judge
(concurring specially)
The statement made refusing to take the breath test, required by Florida Statute Sec. 322.261(l)(a) is not a response to interrogation and therefore admissible. South Dakota v. Neville, 459 U.S. 553, 74 L.Ed.2d 748, 103 S.Ct. 916 (1983); State v. Pagach, 442 So.2d 331 (Fla. 2d DCA 1983). The added comment about the defendant’s past arrest is not relevant to any issue in the case and should, therefore, have been excluded. Mosley v. State, 60 So. 2d 167 (Fla. 1952).